 370DECISIONSOF NATIONALLABOR RELATIONS BOARDKew Gardens Nursing Home Company, Inc.andLocal144,Hotel,Hospital,Nursing Home& AlliedService Employees Union,SEIU, AFL-CIO. CaseAO-138November29, 1971ADVISORY OPINIONBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS, AND KENNEDYThe petition herein was filed on October 14, 1971,by Kew Gardens Nursing Home Company, Inc.,herein called the Employer, pursuant to Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended.In pertinent part, the petition alleges:1.There is pending before the New York StateLabor Relations Board, herein called the State Board,a petition for investigation and certification ofrepresentatives, Case SE-45077, filed by Local 144,Hotel,Hospital,Nursing Home & Allied ServiceEmployees Union, SEIU, AFL-CIO, herein calledthe Union, seeking to be certified as the collective-bargaining representative of the service and mainte-nance employees employed by the Employer at itsnursing home premises located at 164-11 ChapinParkway, Jamaica, New York. In this representationproceeding, the Employer is challenging the StateBoard's jurisdiction.2.The Employer, a not-for-profit New Yorkcorporation, is engaged in the operation of a nonpro-fit 125-bed nursing home, at 164-11 Chapin Parkway,Jamaica, New York. It commenced operations onAugust 24, 1971, and at the time the petition hereinwas filed had 30 patients or an occupancy of 25percent.On the basis of 25 percent occupancy, theEmployer's gross annual income would be around$500,000. On the basis of the 90-percent occupancyrate anticipated by the Employer in the near future,the Employer's gross income would be $1,950,000.3.The State Board has made no findings withrespect to the aforesaid commerce data.4.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the Board.5.Although served with a copy of the petition, noresponse as provided in the Board's Rules andRegulations has been filed by any of the parties.On the basis of the above, the Board is of theopinion that:1.The Employer, a not-for-profit New Yorkcorporation, operates a nonprofit nursing home inJamaica, New York.2.The Board's current standard for the assertionof jurisdiction over nursing homes, within its statutoryjurisdiction, is a gross annual revenue of at least$100,000.1 As indicated above, the Employer's pro-jected gross annual revenue, based on 25 percent, oranticipated 90-percent occupancy would be well inexcess of $100,000 and, therefore, could satisfy thedollar-volume test of the Board's standard forassertion of jurisdiction over nursing homes. Thepetition does not allege specific interstate commercedata, such as direct or indirect out-of-state inflow oroutflow of goods or services, so as to establish theBoard's statutory jurisdiction. However, because ofthemagnitude of the Employer's operations, it isreasonable to assume, only for purposes of theAdvisory Opinion, that the Employer, in fact, wouldhave out-of-state inflow or outflow sufficient to bringitsoperations within the Board's statutory jurisdic-tion.Accordingly, the parties are advised under Section102.103 of the Board's Rules and Regulations, Series8, as amended, that on the allegations and assumptionherein, the Board would assert jurisdiction over theEmployer's operations with respect to disputes cog-nizable under Sections 8, 9, and 10 of the Act.1University Nursing Home, Inc168 NLRB 263;Drexel Home, Inc,182NLRB 1045.